DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 3-7, 25, 27-36 are allowable. Claims 27-36, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions second cell access, as set forth in the Office action mailed on August 03, 2020, is hereby withdrawn and claim 27-36 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment and rejoined the withdrawn claims 27-36 was given a telephone interview with Baile Xie (No. 78,380) on June 14 and 15, 2021.
Claim 1. (Currently Amended) A cell access method, comprising:
obtaining, by a terminal, a movement speed of the terminal;
determining, by the terminal, a signal strength offset value based on the movement speed;
obtaining, by the terminal, signal strength of a serving cell and signal strength of at least one neighboring cell, wherein the serving cell is a cell on which the terminal currently camps, and each of the at least one neighboring cell is a cell in which the terminal is able to receive a signal;
determining, by the terminal, a set of to-be-selected neighboring cells, wherein the set of to-be-selected neighboring cells comprises a second neighboring cell whose first strength parameter is greater than a first strength parameter 

detecting at least three signal strengths of the second neighboring cell at at least three different time instances in the preset duration; and
determining the signal change trend of the second neighboring cell based on the at least three signal strengths of the second neighboring cell at the at least three different time instances in the preset duration;
determining, by the terminal, as a first neighboring cell, the second neighboring cell whose signal change trend meets a first status, wherein the first status is a steady trend or an upward trend;
determining, by the terminal, whether a sum of signal strength of the first neighboring cell in the at least one neighboring cell and the signal strength offset value is greater than or equal to a preset threshold; and
in response to that the sum of the signal strength of the first neighboring cell and the signal strength offset value is greater than or equal to the preset threshold, accessing, by the terminal, the first neighboring cell.
Claim 4. (Currently Amended) The method according to claim 1, wherein the determining a signal strength offset value based on the movement speed comprises:
determining the signal strength offset value based on a formula 
    PNG
    media_image1.png
    44
    75
    media_image1.png
    Greyscale
, wherein

    PNG
    media_image2.png
    15
    13
    media_image2.png
    Greyscale
 is the signal strength offset value, 
    PNG
    media_image3.png
    19
    16
    media_image3.png
    Greyscale
 is the movement speed, 
    PNG
    media_image4.png
    17
    16
    media_image4.png
    Greyscale
 is a preset value, and 
    PNG
    media_image5.png
    15
    13
    media_image5.png
    Greyscale
is a constant.
in response to that the terminal is in a connected state, the accessing, by the terminal, the first neighboring cell comprises:
reporting a measurement event to a network side device;
receiving a response message returned by the network side device; and
accessing, by the terminal, the first neighboring cell based on the response message.
Claim 7. (Currently Amended) The method according to claim 1, wherein in response to that the terminal is in an idle state,
the accessing, by the terminal, the first neighboring cell comprises:
reselecting the first neighboring cell as the serving cell.
Claim 25. (Currently Amended) A terminal, comprising:
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the terminal to perform following operations comprising:
obtaining a movement speed of the terminal;
determining a signal strength offset value based on the movement speed;
obtaining signal strength of a serving cell and signal strength of at least one neighboring cell, wherein the serving cell is a cell on which the terminal currently camps, and each of the at least one neighboring cell is a cell in which the terminal is able to receive a signal;
a first strength parameter of the serving cell at a preset moment, the preset moment is a moment at which the signal strength of the serving cell and signal strength of the second neighboring cell are most recently obtained, and the first strength parameter is signal strength of the second neighboring cell or a strength parameter obtained by performing calculation on the signal strength of the second neighboring cell;
detecting a signal change trend of the second neighboring cell in a preset duration previous to the preset moment, wherein detecting the signal change trend of the second neighboring cell in the preset duration comprises:
detecting at least three signal strengths of the second neighboring cell at at least three different time instances in the preset duration; and
determining the signal change trend of the second neighboring cell based on the at least three signal strengths of the second neighboring cell at the at least three different time instances in the preset duration;
determining as a first neighboring cell, the second neighboring cell whose signal change trend meets a first status, wherein the first status is a steady trend or an upward trend;
determining whether a sum of signal strength of the first neighboring cell in the at least one neighboring cell and the signal strength offset value is greater than or equal to a preset threshold; and
in response to that the sum of the signal strength of the first neighboring cell and the signal strength offset value is greater than or equal to the preset threshold, accessing, by the terminal, the first neighboring cell.
Claim 27. (Currently Amended) The terminal according to claim 25, wherein the operations further comprise:
detecting a signal change trend of the serving cell in the preset duration; and
in response to determining that 
Claim 28. (Currently Amended) The terminal according to claim 25, wherein the operations further comprise: determining the signal strength offset value based on a formula 
    PNG
    media_image1.png
    44
    75
    media_image1.png
    Greyscale
, wherein 
    PNG
    media_image2.png
    15
    13
    media_image2.png
    Greyscale
is the signal strength offset value, 
    PNG
    media_image3.png
    19
    16
    media_image3.png
    Greyscale
is the movement speed, 
    PNG
    media_image4.png
    17
    16
    media_image4.png
    Greyscale
 is a preset value, and 
    PNG
    media_image5.png
    15
    13
    media_image5.png
    Greyscale
is a constant.
Claim 30. (Currently Amended) The terminal according to claim 25, wherein in response to that the terminal is in a connected state, the terminal further comprises a transmitter and a receiver;
the transmitter is configured to report a measurement event to a network side device;
the receiver is configured to receive a response message returned by the network side device; and
the operations further comprise accessing, by the terminal, the first neighboring cell based on the response message.
in response to that the terminal is in an idle state,
the operations further comprise reselecting the first neighboring cell as the serving cell.
Claim 32. (Currently Amended) A terminal, comprising:
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the terminal to perform following operations comprising:
determining whether signal strength of a serving cell meets at least one of a camping condition or a paging condition, wherein the serving cell is a cell on which the terminal currently camps;
in response to that the signal strength of the serving cell meets the camping condition or the paging condition, starting measurement of signal strength of at least one neighboring cell, wherein each of the at least one neighboring cell is a cell in which the terminal is able to receive a signal;
in response to that the signal strength of the at least one neighboring cell is less than a first preset threshold, determining a measurement period based on a quantity of measurement times, wherein the measurement period increases in ascending order as the quantity of measurement times increases; 
performing measurement on the at least one neighboring cell based on the measurement period;
determining a second neighboring cell whose first strength parameter is greater than a first strength parameter of the serving cell at a preset moment, the preset moment is a moment at which the signal strength of the serving cell and signal strength of the second neighboring cell are most recently obtained, and the first strength parameter is signal strength of the second neighboring cell or a strength parameter obtained by performing calculation on the signal strength of the second neighboring cell;
detecting a signal change trend of the second neighboring cell in a preset duration previous to the preset moment, wherein detecting the signal change trend of the second neighboring cell in the preset duration comprises:
detecting at least three signal strengths of the second neighboring cell at at least three different time instances in the preset duration; and
determining the signal change trend of the second neighboring cell based on the at least three signal strengths of the second neighboring cell at the at least three different time instances in the preset duration.
Claim 33. (Currently Amended) The terminal according to claim 32, wherein the operations further comprise:
determining whether the terminal is in a still state or a screen-off state;
in response to that the terminal is in the still state or the screen-off state, determining whether the measurement period is greater than a second preset threshold; and
in response to that the measurement period is greater than the second preset threshold, stopping measurement of the signal strength of the at least one neighboring cell.

in response to that the signal strength of the serving cell does not meet the camping condition or the paging condition, determining a network search period based on a quantity of network search times, wherein the network search period increases in ascending order as the quantity of network search times increases; and
searching for a network based on the network search period.
Claim 35. (Currently Amended) The terminal according to claim 34, wherein the operations further comprise:
determining a network disconnection time in which the signal strength of the serving cell does not meet the camping condition or the paging condition;
in response to that the network disconnection time is greater than a third preset threshold, determining whether the terminal is in a still state or a screen-off state; and
in response to that the terminal is in the still state or the screen-off state, stopping searching for the network.
Claim 36. (Currently Amended) The terminal according to claim 35, wherein the operations further comprise:
in response to that the terminal is in a screen-on state or a moving state, starting searching for the network.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May, 10 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure 
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) and certified copies of papers required by 37 CFR 1.55 are received.
Allowable Subject Matter
Claims 1, 3-7, 25, 27-36 are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 25, Aguirre (US 2016/0073318 A1) discloses a cell access method, comprising:
obtaining, by a terminal, a movement speed of the terminal (Aguirre [0064]);
determining, by the terminal, a signal strength offset value based on the movement speed (Aguirre [0071]);
obtaining, by the terminal, signal strength of a serving cell and signal strength of at least one neighboring cell, wherein the serving cell is a cell on which the terminal currently camps (Aguirre [0068]), and
each of the at least one neighboring cell is a cell in which the terminal is able to  receive a signal (Aguirre [0068]);
determining, by the terminal, whether a sum of signal strength of a first neighboring cell in the at least one neighboring cell and the offset value is greater than or equal to a preset threshold; and if the sum of the signal strength of the first neighboring cell and 
Corbett (US 6,351,642 B1) discloses determining, by the terminal, a set of to-be-selected neighboring cells, wherein the set of to be-selected neighboring cells comprises a second neighboring cell whose first strength parameter is greater than that of the serving cell at a preset moment, the preset moment is a moment at which the signal strength of the serving cell and signal strength of the second neighboring cell are most recently obtained, and the first strength parameter is signal strength of the second neighboring cell or a strength parameter obtained by performing calculation on the signal strength of the second neighboring cell (Corbett Col. 4 Ln. 20-24);
detecting, by the terminal, a signal change trend of the second neighboring cell in  preset duration previous to the preset moment (Corbett Col. 4 Ln. 20-24); and
determining, by the terminal, as the first neighboring cell, the second neighboring cell whose signal change trend meets a first status, wherein the first status is a steady trend or an upward trend (Corbett Fig. 7-8).
Either singularly or in combination, fail to anticipate or render the limitation "wherein detecting the signal change trend of the second neighboring cell in the preset duration comprises: 
detecting at least three signal strengths of the second neighboring cell at least three different time instances in the preset duration; and
determining the signal change trend of the second neighboring cell based on the at least three signal strengths of the second neighboring cell at the at least three different time instances in the preset duration".

at least one processor (Aguirre Fig. 3); and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (Aguirre [0033]), wherein the programming instructions instruct the terminal to perform following operations comprising:
determining whether signal strength of a serving cell meets at least one of a camping condition or a paging condition, wherein the serving cell is a cell on which the terminal currently camps (Aguirre [0071]);
in response to that the signal strength of the serving cell meets the camping condition or the paging condition, starting measurement of signal strength of at least one neighboring cell, wherein each of the at least one neighboring cell is a cell in which the terminal is able to receive a signal (Aguirre [0068]); 
performing measurement on the at least one neighboring cell based on the measurement period (Aguirre, Fig. 4 470 [0099]);
Corbett (US 6,351,642 B1) discloses in response to that the signal strength of the at least one neighboring cell is less than a first preset threshold, determining a measurement period based on a quantity of measurement times, wherein the measurement period increases in ascending order as the quantity of measurement times increases (Corbett, Col. 8 Ln. 60-65); determining a second neighboring cell whose first strength parameter is greater than a first strength parameter of the serving cell at a preset moment, the preset moment is a moment at which the signal strength of the serving cell and signal strength of the second neighboring cell are most recently obtained, and the first strength parameter is signal strength of the second neighboring cell or a strength parameter obtained by performing calculation on the signal strength of the second neighboring cell (Corbett Col. 4 Ln. 20-24); 
detecting a signal change trend of the second neighboring cell in a preset duration previous to the preset moment (Corbett Col. 4 Ln. 20-24). 




Either singularly or in combination, fail to anticipate or render the limitation "wherein detecting the signal change trend of the second neighboring cell in the preset duration comprises: 
detecting at least three signal strengths of the second neighboring cell at least three different time instances in the preset duration; and
determining the signal change trend of the second neighboring cell based on the at least three signal strengths of the second neighboring cell at the at least three different time instances in the preset duration".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "comments on Statement of Reasons for allowance".
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.W./Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415